DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becker et al (US 20170123054).
Regarding claim 1, 8, and 15, Becker teaches an imaging device (para 45, “ The operator can also use the interface screen to view the 3D coordinates of user selected locations in the 3D unprocessed scanned image “ and para 47 “a distance sensor processing unit 214 (implemented, for example, by a field programmable gate array or “FPGA”) for collecting scan data from a distance sensor opto-electronics module 218, a color camera“) comprising: a display configured to: receive a first data portion representing a first three-dimensional (3D) image that is a superposition of two or more images having different image types (para 44, “color images are mapped to the scanned image, then the planar view has colors and becomes a “2D color image” of the 3D scan”) ; and display the first 3D image in accordance with the received first data portion (para 44, “In other embodiments, the 3D unprocessed scanned image is a 3D color image” and para 45, “the 3D unprocessed scanned image is displayed on a display unit integral to the laser scanner”); a plurality of input control devices configured to receive a user input for manipulating the display of the first 3D image (para 45, “The operator (also referred to herein as a “user”), via a user interface screen, can inspect the image by scrolling, zooming in, zooming out, rotating, and panning for example)”; and a processor operatively coupled to the display and the plurality of input control devices (para 45, “The operator (also referred to herein as a “user”), via a user interface screen, can inspect the image by scrolling, zooming in, zooming out, rotating, and panning for example)”; and configured to: receive data representing the user input; determine that the data representing the user input specifies at least one of a pan command, a rotate command, a zoom in command or a zoom out command(para 45, “The operator (also referred to herein as a “user”), via a user interface screen, can inspect the image by scrolling, zooming in, zooming out, rotating, and panning for example)”; generate a second data portion representing a second 3D image, the second 3D image being derived from the first 3D image as manipulated in accordance with the user input (para 45, “The operator can also use the interface screen to view the 3D coordinates of user selected locations in the 3D unprocessed scanned image”); and output the second data portion to the display; wherein: in response to the user input specifying the pan command, a point of view of the first 3D image is translated linearly to the right or left, or up or down, to produce the second 3D image; in response to the user input specifying the rotate command, a point of view of the first 3D image is rotated about an arc centered within the point of view to produce the second 3D image; in response to the user input specifying the zoom in command, an area of the first 3D image is enlarged to produce the second 3D image; and in response to the user input specifying the zoom out command, an area of the first 3D image is shrunk to produce the second 3D image (para 45, “The operator (also referred to herein as a “user”), via a user interface screen, can inspect the image by scrolling, zooming in, zooming out, rotating, and panning for example”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claims 1, 8, and 15 above, and further in view of Simari et al (US 20170345209).
Regarding claim 2, 9, and 16, Becker teaches a two- dimensional (2D) visible light image of the surface (para 47, “a color camera”).
Regarding claim 2, 9, and 16, Simari teaches the two or more images having different image types further include an infrared image of a surface (para 11, “scan and generate virtual 3D representations (e.g., 3D models) of physical objects (e.g., via depth/infrared/RGB cameras or other optical sensors)”). It would have been obvious to modify Becker to include the two or more images having different image types further include an infrared image of a surface because it is merely a substitution of the well-known 3d imaging device of Becker with the 3d imaging device of Simari to yield a predictable imaging device.
Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claims 1, 8, and 15 above, and further in view of Ishii et al (US 20130342733).
Regarding claim 3, 10, and 17, Ishii teaches the plurality of input control devices include a first button for receiving the zoom in command as the user input and a second button for receiving the zoom out command as the user input (para 76, “a zoom-in button and a zoom-out button provided to the processing apparatus 40 itself are used to receive user instructions”). It would have been obvious to modify Becker to include the plurality of input control devices include a first button for receiving the zoom in command as the user input and a second button for receiving the zoom out command as the user input because it is merely a substitution of the well-known input device to control zoom in and zoom out of Ishii with the input device to control zoom in and zoom out of Becker to yield a predictable zoom in/ zoom function.
Claim(s) 4-6, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claims 1, 8, and 15 above, and further in view of Eino (JP 2006110263) and Kotake et al (US 20050116964).
Regarding claim 4, 11, and 18, Eino teaches the plurality of input control devices include a first joystick for receiving the pan command as the user input (page 12, lines 3-11, “during the zooming, the PAN / TILT joystick angle of the operation unit 91B is used”) 
Regarding claim 4, 11, and 18, Kotake teaches a second joystick for receiving the rotate command as the user input (para 37, “joystick 110 is capable of controlling the angle of inclination and angle of rotation of a stick independently. According to this embodiment, the operation that tilts the joystick 110 is made to correspond to movement of the viewpoint in virtual space, and the operation that rotates the joystick 110 is made to correspond to rotation of the line-of-sight direction”). It would have been obvious to modify Becker to include the plurality of input control devices include a first joystick for receiving the pan command as the user input and a second joystick for receiving the rotate command as the user input because it is merely a substitution of a well-known input device to control the pan of an image of Eino and rotation of an image of Kotake for the pan and rotation input device of Becker to yield a predictable pan and rotation input device.
Regarding claim 5, 12, and 19 Eino teaches a horizontal actuation of the first joystick dictates linear translation of the point of view to the right or left, and wherein a vertical actuation of the first joystick dictates linear translation of the point of view up or down (page 12, lines 3-11, “during the zooming, the PAN / TILT joystick angle of the operation unit 91B is used”). It would have been obvious to modify Becker to include a horizontal actuation of the first joystick dictates linear translation of the point of view to the right or left, and wherein a vertical actuation of the first joystick dictates linear translation of the point of view up or down because it is merely a substitution of a well-known input device to control the pan of an image of Eino for the pan of Becker to yield a predictable pan input device.
Regarding claim 6, 13, and 20 Kotake teaches an angle of actuation of the second joystick dictates an angle between a plane of the arc with a horizontal plane (para 37, “joystick 110 is capable of controlling the angle of inclination and angle of rotation of a stick independently. According to this embodiment, the operation that tilts the joystick 110 is made to correspond to movement of the viewpoint in virtual space, and the operation that rotates the joystick 110 is made to correspond to rotation of the line-of-sight direction”). It would have been obvious to modify Becker to include an angle of actuation of the second joystick dictates an angle between a plane of the arc with a horizontal plane because it is merely a substitution of a well-known input device to control the rotation of an image of Kotake for the rotation input device of Becker to yield a predictable rotation input device.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claims 1 and 8 above, and further in view of Klusza (US 20090015585).
Regarding claim 7 and 14, Klusza teaches the different image types include at least a 3D radio frequency (RF) image of a space disposed behind a surface (par 49, “a digital camera may record a front surface of a newly constructed wall of a building while radar is used to detect the studs and structural elements within the wall”). It would have been obvious to modify Becker to include the different image types include at least a 3D radio frequency (RF) image of a space disposed behind a surface because it is applying a known radar wall penetrating technique to a known radar device ready for improvement to yield a predictable wall penetrating radar device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648